Sutherland, J.,
City Judge, granted the following order:
[At the court of general sessions, &c.]

{Title of the cause.]

“The application of the commissioners of public charities and corrections, of the city and county of New York, for the confirmation of the warrant issued herein by the Hon. B. T. Morgan, one of the police justices of the city of New York, on the 17th day of October, 1878, and the seizure made pursuant thereto, coming on to be heard, and the court, for the purpose of inquiring into the facts and circumstances of this case, having examined and taken the testimony of Amelie Bourgeois, Bertha S. A. Bourgeois, John Ach and Patrick Shortell, and it appearing thereby that Máxime Ernest Bourgeois, alias Máxime Bourgeois, alias Ernest Bourgeois, has absconded from his said wife, Amelie Bourgeois, and their five children, to wit: Bertha S. A. Bourgeois, Camille A. Bourgeois, Jane P. Bourgeois, William Bourgeois and Edward M. Bourgeois, and that said wife and children are now destitute and without any means of support, and likely to become chargeable upon the public for their support, and that said husband has personal estate in the city and county of New York, consisting of money on deposit as follows : One thousand dollars in The Seamen’s Bank for Savings,’ five hundred dollars in 1 The Bowery Savings Bank,’ and fifty dollars in ‘The Bank for Savings,’ and it further appearing by the return and inventory of said commissioners *264that said pérsonal estate has been seized by them, as directed and required by said warrant.
“Now, on reading and filing the said warrant of Police Justice B. T. Morgan, and a copy of the affidavit on which the same was issued, and the inventory and return of said commissioners, and the testimony and proof taken on said examination and inquiry, and on motion of Albert W. Van Winkle, of counsel for said commissioners :
“ Ordered, that said warrant and seizure be and the same are hereby in all things confirmed, and it is further ordered that said commissioners of public charities and corrections, of the city and county of New York, pay to Amelie Bourgeois (from the said moneys seized by said commissioners under and pursuant to said warrant), the monthly sum or allowance of fifty dollars, payable each and every month after and from the month of October, 1878, and continuing said payments monthly, until' the further order or direction of the court, which monthly sum or allowance shall be applied by the said Amelie Bourgeois towards the maintenance of herself and said five children.”